Case 1:18-cv-02610-TJK Document 23-3 Filed 11/19/18 Page 1 of 5




               EXHIBIT 59
                 Case 1:18-cv-02610-TJK Document 23-3 Filed 11/19/18 Page 2 of 5


Champion, Anne

From:                             Boutrous Jr., Theodore J.
Sent:                             Sunday, November 18, 2018 3:00 PM
To:                               James.M.Burnham@usdoj.gov; Eric.Womack@usdoj.gov; Michael.H.Baer@usdoj.gov;
                                  Joseph.Borson@usdoj.gov
Cc:                               Olson, Theodore B.; Lipshutz, Joshua S.; Champion, Anne
Subject:                          Cable News Network, Inc. v. Trump, No. 18-cv-2610-TJK
Attachments:                      Letter from T. Boutrous Jr. (11.18.2018).pdf



Counsel:

We have received the November 16, 2018 letter from your clients, Bill Shine and Sarah
Huckabee Sanders, informing our client, Jim Acosta, of their “preliminary decision” to suspend
his hard pass despite the district court’s ruling prohibiting that very action. To say the least, the
letter is a disappointing response to the court’s decision and our attempts to resolve the matter
amicably. More fundamentally, though, it is further evidence of your clients’ animus towards
Mr. Acosta based on his work as CNN’s chief White House correspondent.

Attached is Mr. Acosta’s response to the letter. We trust that, after reviewing it, your clients
will reconsider their preliminary decision and take no action against Mr. Acosta as a result of
the President’s November 7 press conference. In the interim, we no longer agree to postpone
your Tuesday deadline for responding to our preliminary injunction motion. Moreover, unless
you can confirm to our satisfaction that no action will be taken against Mr. Acosta, we will seek
expedited discovery, including depositions, from all defendants on their intentions and their
conduct.

As indicated in your clients’ letter, we will expect the White House’s final decision on this
matter on or before 3:00 p.m. tomorrow. For now, Plaintiffs reserve all rights.


Theodore J. Boutrous Jr.

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7804 • Fax +1 213.229.6804
TBoutrous@gibsondunn.com • www.gibsondunn.com




                                                        1
Case 1:18-cv-02610-TJK Document 23-3 Filed 11/19/18 Page 3 of 5
Case 1:18-cv-02610-TJK Document 23-3 Filed 11/19/18 Page 4 of 5
Case 1:18-cv-02610-TJK Document 23-3 Filed 11/19/18 Page 5 of 5
